Citation Nr: 9929876	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-08 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1981 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.         


FINDING OF FACT

There is no competent medical evidence of record of a 
relationship between the appellant's current psychiatric 
disorder, to include schizophrenia, and his period of 
service.   


CONCLUSION OF LAW

The appellant's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records include his 
enlistment examination, dated in August 1981.  At that time, 
in response to the question as to whether or not the 
appellant had ever had or if he currently had depression or 
excessive worry, frequent trouble sleeping, or nervous 
trouble of any sort, the appellant responded "no."  The 
appellant was clinically evaluated as normal for psychiatric 
purposes.  

The appellant's service medical records show that on May 5, 
1983, the appellant was hospitalized after his supervisors 
had noted a decrease in his job performance and a 
questionable ability to concentrate on his job.  Upon 
admittance, the appellant stated that his thinking was 
confused because he was feeling stress at work and was having 
conflicts with his supervisors.  The appellant denied any 
changes in his sleep pattern or in his appetite.  According 
to the appellant, he had no prior psychiatric history either 
as a civilian or in the military.  

Upon mental status examination, the examining physician 
indicated that the appellant was alert and oriented times 
three.  The appellant's mood was level and somewhat anxious, 
and his affect was appropriate to his mood.  The appellant's 
speech was normal in rate although at times, it became rather 
rapid and seemed to have some peculiar inflections.  There 
was some vague paranoid ideation regarding his superiors, but 
no definite delusions.  The appellant denied any 
hallucinations, and his memory and calculations were intact.  

The appellant was observed during his hospitalization, and 
after approximately one week, his anxiety gradually 
decreased, his speech improved, and no delusions were 
observed other than some vague paranoid ideation.  According 
to the records, on May 13, 1983, the appellant met with a 
board of psychiatrists, and at that time, the diagnoses 
included the following: (1) traits of schizoid personality 
disorder, and (2) paranoid personalty disorder.  The 
impression of the board was that there was no evidence of any 
psychosis.  The appellant was subsequently discharged from 
the hospital on May 17, 1983.  At that time, he was diagnosed 
with a mixed personality disorder with schizoid and paranoid 
traits.  

On May 19, 1983, the appellant underwent another mental 
status examination.  At that time, the examining physician 
noted that according to the appellant's unit commander, the 
appellant had been displaying a variety of erratic behavioral 
patterns on the job such as blaming others, wandering rather 
than remaining on the task, refusing to complete assigned 
work, and not following through on explicit instructions.  
According to the appellant's unit commander, the appellant's 
imagination was "quite actively bizarre."  Upon mental 
status evaluation, the appellant behaved quite suspiciously.  
The appellant's affect was noticeably blunted and his mood 
was withdrawn.  Flight of ideas was demonstrated by incessant 
rambling, and his insight and judgment were poor.  The 
appellant denied any suicidal or homicidal ideation, although 
there were clearly signs of a thought disorder.  The 
diagnosis was that there were significant features of a 
prodromal phase of paranoid schizophrenia, and there was 
paranoid and suspicious ideation, blunted affect, and 
impairment in job performance.  

The appellant's remaining service medical records are 
negative for any complaints or findings of any psychiatric 
disorder.  A separation examination, if in fact one was 
conducted, has not been furnished by the appropriate service 
department.  

In October 1985, the appellant underwent a VA examination.  
At that time, he was clinically evaluated as normal for 
psychiatric purposes.  

Outpatient and inpatient treatment records from the VA 
Medical Center (VAMC) in Pittsburgh, from May to August 1991, 
show that on August 2, 1991, the appellant was diagnosed with 
schizophrenia, undifferentiated type.  At that time, the 
appellant admitted that he was hearing voices, and it was 
noted that he was very anxious.  According to the records, 
from August 3, 1991 to August 22, 1991, the appellant was 
hospitalized after complaining that he was having problems 
with his thought process.  Upon mental status examination, 
the examiner noted that the appellant's speech was pressured 
and fast, with flight of ideas and looseness of association.  
At that time, the appellant denied having any active 
hallucinations, auditory or visual, but according to the 
examiner, most of the appellant's statements were delusional 
and grandiose.  The appellant was given medication during his 
hospitalization and eventually his symptoms improved.  Upon 
his discharge, he was diagnosed with bipolar affective 
disorder, hypomanic.  

Private medical records from the Ventura County Mental Health 
Clinic, dating from April 1992 to September 1993, show 
intermittent treatment for "chronic psychiatric problems."  
A Diagnosis Report, dated in April 1992, reflects that at 
that time, the appellant was diagnosed with a "manic episode 
superimposed on [a] delusional disorder."  

Inpatient and outpatient treatment records from the VAMC in 
West Los Angeles, California, from September 1984 and June 
1992 to June 1996, show intermittent treatment for the 
appellant's bipolar disorder and schizophrenia.  The records 
reflect that the appellant was hospitalized for approximately 
two weeks in June 1994 after complaining that he had 
continued "head pressure" secondary to a "psychic 
explosion."  The appellant was treated with medication 
during his hospitalization, but he continued to complain of 
delusions.  The appellant was given new medication, and 
although he initially responded well, he later complained of 
a rash.  He was subsequently discharged and his diagnosis was 
of schizophrenic disorder versus bipolar disorder with four 
features.  The records show that in August 1995, the 
appellant was once again hospitalized for approximately two 
weeks after complaining of "head pressure" due to the 
medication that he was taking.  Upon his discharge, he was 
diagnosed with schizo-affective disorder.  

A discharge report from the UCLA Medical Center shows that in 
April 1997, the appellant was diagnosed with bipolar disease 
and schizophrenia.  In addition, private medical records from 
the State of Nevada Mental Health Clinic, from September 1997 
to February 1999, primarily show treatment for the 
appellant's bipolar disorder.  Outpatient treatment records 
from the VAMC in Las Vegas, Nevada, from November 1997 to 
December 1998, reflect that in September 1998, the appellant 
requested a letter from the VAMC which indicated that he was 
unemployable.  At that time, the examiner noted that the 
appellant was rambling, disorganized, anxious, irritable, 
alert, and oriented times two.  According to the examiner, 
the appellant admitted feeling that everyone was against him.  
The appellant denied hearing voices, and he denied any 
suicidal intentions.  The diagnoses included schizophrenia 
and alcohol abuse.  The records further show that in November 
1998, the appellant was diagnosed with bipolar disorder.  

An Emergency Department Report from the Sunrise Hospital and 
Medical Center, dated in October 1998, shows that at that 
time, the appellant sought treatment after complaining of 
dizziness and shaking for the past four days.  At that time, 
the appellant noted that he had not taken his Lithium the day 
before.  The examiner stated that the appellant was a 
"rambling" historian with pressured speech.  The diagnosis 
was of acute mania.  Moreover, the evidence of record shows 
that after the appellant sought treatment from the Sunrise 
Hospital, he was hospitalized at the Montevista Hospital from 
October 6, 1998 to October 10, 1998.  Upon admittance, the 
examiner noted that the appellant had called 911 after he had 
become increasingly paranoid, confused, and delusional.  The 
examiner indicated that at present, the appellant had a 
raging affect, and his speech was tangential and 
circumstantial.  The appellant reported that he was having 
problems falling asleep and that he was extremely active.  
The appellant had multiple somatic complaints including that 
he felt like his head was going to burst.  During his 
hospitalization, he was treated with medication.  Upon his 
discharge, he was diagnosed with the following: (Axis I) 
bipolar disorder, alcohol dependence in remission, 
polysubstance abuse in remission, (Axis II) deferred, 
antisocial traits, (Axis IV) psychosocial stressors, and 
(Axis V) a Global Assessment of Functioning (GAF) score of 
50.

In February 1999, a hearing was conducted at the RO.  At that 
time, the appellant testified that his pre-existing 
psychiatric disorder was aggravated during service.  (T.1).  
The appellant stated that prior to his entrance into the 
military, he was having psychiatric problems.  (T.1,7).  He 
indicated that during service, his psychiatric problems were 
aggravated and eventually, he was hospitalized.  (T.2).  
According to the appellant, following his discharge from the 
military, he continued to have psychiatric problems and in 
1991, he was again hospitalized.  (T.2,3).  The appellant 
noted that at present, he was receiving treatment at the 
State of Nevada Mental Health Clinic and that he took 
medication for his psychiatric disorder.  (T.4).  

Received at the Board in August 1999 was the report of 
psychological evaluation of the veteran in June 1999 at a 
private facility.  A diagnosis was made of psychotic 
disorder, not otherwise specified.


II.  Analysis

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, is well-grounded; that is, a claim 
which is plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that a veteran is presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137; 1153; 38 C.F.R. 
§ 3.306(a).

To summarize, the appellant contends, in essence, that prior 
to his enlistment into the military, he had psychiatric 
problems.  The appellant maintains that during service, his 
psychiatric problems were aggravated.  According to the 
appellant, following his discharge from the military, he has 
continued to suffer from psychiatric problems.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his current psychiatric disorder, to include, schizophrenia 
is related to service is not competent evidence.  

In the instant case, in regards to the question as to whether 
or not the appellant's current psychiatric disorder pre-
existed service, the Board notes that the appellant's service 
medical records show that in the appellant's August 1981 
enlistment examination, the appellant was clinically 
evaluated as normal for psychiatric purposes.  In addition, 
in response to the question as to whether or not the 
appellant had ever had or if he currently had depression or 
excessive worry, frequent trouble sleeping, or nervous 
trouble of any sort, the appellant responded "no."  
Moreover, during the appellant's May 1983 hospitalization, 
the appellant noted that he had no prior psychiatric history 
either as a civilian or in the military.  The Board further 
observes that there is no independent medical evidence of 
record showing that the appellant had an acquired psychiatric 
disorder, to include schizophrenia, prior to service.  Thus, 
the Board concludes that the evidence of record does not 
establish that the appellant's current psychiatric disorder, 
to include schizophrenia, existed prior to his period of 
service.  

In light of the above, the next question for the Board to 
address is whether the appellant's currently diagnosed 
psychiatric disorder, to include schizophrenia, is related to 
his period of active service.  The Board observes that during 
service, the appellant was diagnosed with the following: (1) 
traits of a schizoid personality disorder, (2) a paranoid 
personality disorder, and (3) a mixed personality disorder 
with schizoid and paranoid traits.  However, the Board 
observes that a personality disorder is not service-
connectable pursuant to 38 C.F.R. § 3.303(c).  Under 38 
U.S.C. § 1110, service connection can only be granted for 
disability resulting from "disease or injury" that is 
incurred in or aggravated by service, and, under 38 C.F.R. § 
3.303(c), a personality disorder is not a disease or injury 
within the meaning of that legislation.  

The Board notes that in October 1985, the appellant underwent 
a VA examination.  At that time, he was clinically evaluated 
as normal for psychiatric purposes.  The first post-service 
evidence of a psychiatric disorder is in August 1991, 
approximately seven years after the appellant's discharge 
from the military.  At that time, he was diagnosed with 
schizophrenia.  The Board notes that although during service, 
the appellant was diagnosed with significant features of a 
prodromal phase of paranoid schizophrenia, he was not 
specifically diagnosed with schizophrenia.  Moreover, the 
Board further observes that although the appellant is 
currently diagnosed with schizophrenia, the evidence of 
record does not show a nexus between the appellant's 
currently diagnosed schizophrenia and any disease or injury 
in service.  

The Board observes that the post-service medical evidence of 
record mostly shows intermittent treatment for the 
appellant's psychiatric disorders, including schizophrenia 
and bipolar disorder.  In this regard, the Board notes that 
outpatient and inpatient treatment records from the 
Pittsburgh VAMC show that in August 1991, the appellant was 
hospitalized and upon his discharge, he was diagnosed with 
bipolar effective disorder.  In addition, private medical 
records from the Ventura County Mental Health Clinic show 
that in April 1992, the appellant was diagnosed with a 
"manic episode superimposed on [a] delusional disorder."  
Inpatient and outpatient treatment records from the West Los 
Angeles VAMC, from September 1984 and June 1992 to June 1996, 
show intermittent treatment for the appellant's bipolar 
disorder and schizophrenia.  Moreover, a discharge report 
from the UCLA Medical Center shows that in April 1997, the 
appellant was diagnosed with bipolar disease and 
schizophrenia.  Private medical records from the State of 
Nevada Mental Health Clinic, from September 1997 to February 
1999, primarily show treatment for the appellant's bipolar 
disorder.  Outpatient treatment records from the Las Vegas 
VAMC, from November 1997 to December 1998, show that in 
September 1998, the appellant was diagnosed with 
schizophrenia and in November 1998, he was diagnosed with 
bipolar disorder.  Furthermore, private medical records from 
the Montevista Hospital show that in October 1998, the 
appellant was hospitalized and diagnosed with bipolar 
disorder.  

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  Therefore, 
while the above evidence shows that the appellant currently 
has been diagnosed with schizophrenia and bipolar disorder, 
there is no competent medical evidence which shows that the 
appellant's current psychiatric disorders are related to 
service.  Accordingly, the Board concludes that the 
appellant's claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia, must be 
denied.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.  





		
	Robert E. O'Brien
	Acting Member, Board of Veterans' Appeals



 

